Citation Nr: 0801639	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 18, 
2007, which vacated a September 2006 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a February 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2007 decision, the Court, by incorporating the 
language of a joint motion, found the prior Board 
determination had, in essence, relied upon inadequate medical 
examination reports and had failed to provide adequate 
reasons and bases.  It was specifically noted that the blood 
pressure findings relied upon had not been taken two or more 
times on three different days and that the October 2002 VA 
examination failed to provide a full description of the 
effects of the left shoulder disability upon the appellant's 
ordinary activity.  It was further noted that the examiner 
had placed no particular emphasis upon the limitation of 
activity imposed by the disabling condition as alleged by the 
appellant.  Therefore, additional medical opinions are 
required.

The Board notes that the language of the joint motion seems 
to imply that notes associated with regulations at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, require blood pressure 
findings taken two or more times on three different days for 
the evaluation of a rating even after a diagnosis of 
hypertension is confirmed.  No legal rationale, however, for 
this position was provided.  It is significant to note that 
in comments associated with the public announcement 
incorporating the revisions to 38 C.F.R. § 4.104, Diagnostic 
Code 7101, VA stated "[w]e have revised the note to require 
that hypertension be confirmed by readings taken two or more 
times on each of at least three different days. This will 
assure that the existence of hypertension is not conceded 
based solely on readings taken on a single, perhaps 
unrepresentative, day."  62 Fed. Reg. 65207, 65215 (Dec. 11, 
1997).  

There is no indication in this case that the existence of 
hypertension was conceded based solely on readings taken on a 
single day nor that the regulatory requirements for 
predominant readings are met only by readings taken two or 
more times on each of at least three different days.  
However, as the veteran's last VA examination for his 
service-connected hypertension was in October 2002 the Board 
finds a current evaluation should be provided with 
instructions for the examiner to schedule readings taken two 
or more times on each of at least three different days if 
warranted for an adequate medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
September 2002.  The Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Therefore, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim is provided.  

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claim.  

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
extent of his service-connected 
hypertension.  The examiner should 
schedule readings taken two or more times 
on each of at least three different days, 
if warranted for an adequate medical 
opinion, and should discuss whether there 
is evidence of any distinct periods of 
identifiable degrees of disability (i.e. 
diastolic pressure predominantly 110, 
120, 130, or more, or systolic pressure 
predominantly 200 or more) manifest since 
July 12, 2001.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and extent of 
his service-connected left shoulder 
disability.  The physician should 
identify all present manifestations of 
this disability and discuss whether the 
disorder results in frequent episodes of 
recurrent dislocations or guarding of all 
arm movements.  Complete range of motion 
and X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The physician should also provide a full 
description of the effects of the left 
shoulder disability upon the appellant's 
ordinary activity.  Particular emphasis 
should be placed upon any manifest 
limitation of activity as alleged by the 
appellant.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  VA regulations 
provide that when a claimant fails to 
report for a scheduled medical 
examination, without good cause, a claim 
for an increase shall be denied without 
review of the evidence of record.  
38 C.F.R. § 3.655 (2007).  

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Different levels of 
disability compensation should be 
considered in accordance with the 
decision in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but 
any change resulting in the reduction or 
discontinuance of any current 
compensation payments must include 
consideration of the requirements of 
38 C.F.R. § 3.105(e).  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



